      2:17-cr-20037-JES-JEH # 384          Page 1 of 5                                          E-FILED
                                                                    Tuesday, 18 June, 2019 09:04:15 AM
                                                                          Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
                                            )
vs.                                         )      Case No. 17-20037
                                            )
BRENDT A. CHRISTENSEN,                      )
                                           )
                      Defendant.            )
                                           )
                                           )

           PETITION FOR WRIT OF HABEAS CORPUS AD TESTIFICANDUM

         Petitioner, BRENDT A. CHRISTENSEN, by and through his attorneys,

respectfully represents to this Honorable Court that KEVIN RANDOLPH, #40784, a

material witness in the above-captioned cause, is now confined in the Livingston

County Jail, Pontiac, Illinois, in the custody of the Sheriff of said institution, and that a

jury trial in the above cause has been set for Monday, July 8, 2019 at 9:00 a.m. in this

Court.

         WHEREFORE, your petitioner prays that a Writ of Habeas Corpus Ad

Testificandum be directed to the Sheriff of Livingston County Jail, Pontiac, Illinois,

and/or the United States Marshal for the Central District of Illinois, respectively,

commanding the production of said KEVIN RANDOLPH, #40784, before this Court

at the Federal Building and United States Courthouse, 100 NE Monroe Street, Peoria,

Illinois, on Monday, July 8, 2019 at 9:00 a.m., and from day to day thereafter as may be

necessary; and at the termination of the proceedings herein, return KEVIN
      2:17-cr-20037-JES-JEH # 384      Page 2 of 5



RANDOLPH, #40784, to the custody of the Livingston County Jail, Pontiac, Illinois.


                                       Respectfully submitted,

                                      BRENDT A. CHRISTENSEN, Defendant


         /s/Elisabeth R. Pollock                 /s/ George Taseff
         Assistant Federal Defender              Assistant Federal Defender
         300 West Main Street                    401 Main Street, Suite 1500
         Urbana, IL 61801                        Peoria, IL 61602
         Phone: 217-373-0666                     Phone: 309-671-7891
         FAX: 217-373-0667                       Fax: 309-671-7898
         Email: Elisabeth_Pollock@fd.org         Email: George_Taseff@fd.org

         /s/ Robert Tucker                       /s/ Julie Brain
         Robert L. Tucker, Esq.                  Julie Brain, Esq.
         7114 Washington Ave                     916 South 2nd Street
         St. Louis, MO 63130                     Philadelphia, PA 19147
         Phone: 703-527-1622                     Phone: 267-639-0417
         Email: roberttuckerlaw@gmail.com        Email: juliebrain1@yahoo.com
      2:17-cr-20037-JES-JEH # 384          Page 3 of 5



                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,                   )
                                           )
                     Plaintiff,             )
                                           )
vs.                                         )      Case No. 17-20037
                                           )
BRENDT A. CHRISTENSEN,                      )
                                           )
                     Defendant.            )
                                           )
                                           )


           ORDER FOR WRIT OF HABEAS CORPUS AD TESTIFICANDUM


       This matter coming on to be heard on the Petition of the Defendant, BRENDT A.

CHRISTENSEN, and it appearing to the Court that KEVIN RANDOLPH, #40784, is

presently incarcerated in the Livingston County Jail, Pontiac, Illinois; it further

appearing that KEVIN RANDOLPH, #40784, was named as a material witness in the

above-entitled cause and his appearance is necessary in connection with these

proceedings on Monday, July 8, 2019 at 9:00 a.m.

      IT IS THEREFORE ORDERED that a Writ of Habeas Corpus Ad Testificandum

be issued commanding the Sheriff of the Livingston County Jail, Pontiac, Illinois,

and/or the United States Marshal for the Central District of Illinois, to transport the

said KEVIN RANDOLPH, #40784, to the Central District of Illinois, and to produce

the said KEVIN RANDOLPH, #40784, on Monday, July 8, 2019 at 9:00 a.m. in the

Federal Building and United States Courthouse, 100 NE Monroe Street, Peoria, Illinois, in

connection with this cause and then and there to present the said KEVIN RANDOLPH,
      2:17-cr-20037-JES-JEH # 384          Page 4 of 5



#40784 before the Court and from day to day thereafter as may be necessary.



ENTERED this          day of June, 2019.




                                           JAMES E. SHADID
                                           UNITED STATES DISTRICT JUDGE
                                           CENTRAL DISTRICT OF ILLINOIS
        2:17-cr-20037-JES-JEH # 384            Page 5 of 5



                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

 UNITED STATES OF AMERICA,                      )
                                               )
                        Plaintiff,              )
                                               )
 vs.                                            )       Case No. 17-20037
                                               )
 BRENDT A. CHRISTENSEN,                         )
                                               )
                        Defendant.             )
                                               )
                                               )

             WRIT OF HABEAS CORPUS AD TESTIFICANDUM

 TO:    THE SHERIFF OF THE LIVINGSTON COUNTY JAIL, PONTIAC, ILLINOIS,
        AND TO ANY UNITED STATES MARSHAL:

                                     G R E E T I N G S:
       WE COMMAND that you produce and deliver the body of KEVIN

RANDOLPH, #40784, now in your custody in the Livingston County Jail, Pontiac, Illinois,

before the Honorable James E. Shadid, United States District Judge, Federal Building and

United States Courthouse, 100 NE Monroe Street, Peoria, Illinois, on Monday, July 8, 2019 at the

hour of 9:00 a.m. in order that KEVIN RANDOLPH, #40784, may be present for the purposes

of testifying as a material witness in the jury trial in the above-entitled cause and after said

hearing and the disposition of said matters that you return KEVIN RANDOLPH, #40784,

under safe and secure conduct to the custody of the Livingston County Jail, Pontiac, Illinois.



 DATE:
                                                SHIG YASUNAGA, Clerk
                                                United States District Court
                                                Central District of Illinois
